DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.

Response to Amendment
Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180043935 A1), hereby referred to as Hashimoto ‘935, in view of Kishi (JP 2002334393 A1), hereafter Kishi.

Regarding claim 1, Hashimoto ‘935 teaches a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
Tracking, by a processor, over a first time period from the first time instant to a second time instant (0062, adjacent lane vehicle density taken at predetermined periods), a plurality of vehicles traveling in a plurality of lanes, including determining at each perception cycle and for each of the plurality of vehicles, a lane in which the vehicle is traveling and a location within the lane in which the vehicle is traveling (0060, surrounding object recognition section detects vehicles traveling in an own lane and vehicles in adjacent lanes);
Identifying, by the processor, after the second time instant and for each of the plurality of lanes, at least a first quantity of representative vehicles within the plurality of vehicles traveling in the lane over the first time period (0063, average vehicle density in adjacent lane calculated);
Determining, by the processor, for each of the plurality of lanes, each average speed over the first time period of the representative vehicles associated with each of the plurality of lanes (0071, determining average speed of surrounding vehicles); and
Planning, by the processor, a trajectory for the ADV (0066, trajectory calculating section); and
Controlling, by the processor, the ADV to navigate according to the trajectory (0066, the control section 140 controls travel of the own vehicle based on information from the lane selection section).
Hashimoto ‘935 fails to teach, however wherein the method comprises:
Identifying, by the processor, a target lane with a fastest average speed based on each average speed of the representative vehicle associated with each of the plurality of lanes for possible lane changing; and 
	Wherein the planning of a trajectory for the ADV is to change into the target lane with the fastest average speed.
	Kishi, however, does teach:
	Identifying a target lane with a fastest average speed based on each average speed of the representative vehicles associated with each of the plurality of lanes for possible lane changing (0056, it is determined whether or not the preceding vehicle in the other lane is faster, process proceeds to step S308); and
	Wherein the planning of a trajectory for the ADV is to change into the target lane with the fastest average speed (0058-0059, lane is selected from the lanes selected in the non-congested lane selection process, CPU generates control signal to instrument panel to notify driver of the lane to switch to).
	Hashimoto ‘935 and Kishi are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the target lane identification of Kishi in order to provide a means of choosing a lane to move into. The motivation to combine is to allow the autonomous vehicle to determine what the fastest lane of travel is.
	Claims 8 and 15 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, the combination of Hashimoto ‘935 and Kishi teaches the method of claim 1, and Hashimoto ‘935 further teaches wherein there is a second time instant after the first time instant, and wherein representative vehicles are identified for each of the lanes (0063, adjacent lane vehicle density calculation over a time period, density being equal to number of cars over time).
Hashimoto ‘935, however, fails to teach wherein the second time instant is 2 minutes after the first time instant, and wherein the number of representative vehicles are identified for each of the lanes is 5.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified Hashimoto ‘935 to have a time period of approximately 2 minutes and detect at least 5 representative vehicles, as it would have been obvious to try any number of combinations of time period and representative vehicle count.
	Claims 9 and 16 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 5, the combination of Hashimoto ‘935 and Kishi teaches the method of claim 1, and Hashimoto ‘935 further teaches wherein an average speed of a representative vehicle is determined based on a first tracking result of the representative vehicle at a first perception cycle and a second tracking result of the representative vehicle at a second perception vehicle (0071, determination of average speed of surrounding vehicles), the first perception cycle being a perception cycle closest in time to the first time instant during which the representative vehicle can be tracked (0071, determination of average speed of surrounding vehicles, average speed requires a first time instant), the second perception cycle being a perception cycle closest in time to the second time instant during which the representative vehicle can be tracked (0071, determination of average speed of surrounding vehicles, average speed requires a second time instant).
Claims 12 and 19 are similar in scope to claim 5, and are similarly rejected.

Regarding claim 6, the combination of Hashimoto ‘935 and Kishi teaches the method of claim 5, and Hashimoto ‘935 further teaches wherein the perception cycle is associated with a third time instant, the second perception cycle is associated with a fourth time instant, the first tracking result of the representative vehicle comprises a first location of the representative vehicle (0062, detection of position and speed of other vehicles), and the second tracking result of the representative vehicle comprises a second location of the representative vehicle (0062, detection of position and speed of other vehicles), and wherein the average speed of the representative vehicle is determined as a distance between the first location and the second location divided by a second time period from the third time instant and the fourth time instant (0071, determination of average speed of surrounding vehicles).
Claims 13 and 20 are similar in scope to claim 6 and are similarly rejected.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘935 in view of Kishi as applied to claims 1, 8, and 15 above, and further in view of Hashimoto (US 20180043897 A1), hereafter Hashimoto ‘897.

Regarding claim 3, the combination of Hashimoto ‘935 and Kishi teaches the method of claim 1, but fails to teach wherein a representative vehicle associated with a lane satisfies: 1) a total time during which the representative vehicle can be tracked over the first time period meets or exceeds a threshold, and 2) the representative vehicle is traveling in the associated lane at every perception cycle in which the representative vehicle can be tracked.
Hashimoto ‘897, however, does teach wherein a representative vehicle associated with a lane satisfies: 1) a total time during which the representative vehicle can be tracked over the first time period meets or exceeds a threshold (0065, recognizes vehicles as traveling in an adjacent lane within a time period), and 2) the representative vehicle is traveling in the associated lane at every perception cycle in which the representative vehicle can be tracked (0062, surrounding object recognition detects the lane to which each vehicle belongs).
Hashimoto ‘935, Kishi, and Hashimoto ‘897 are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the tracking of surrounding of Hashimoto ‘897 in order to provide a means of determining surrounding vehicle position. The motivation to combine is to allow the autonomous vehicle to detect surrounding vehicle position when determining whether or not to initiate a lane change.
Claims 10 and 17 are similar in scope to claim 3 and are similarly rejected.

Regarding claim 4, the combination of Hashimoto ‘935, Kishi, and Hashimoto ‘897 teaches the method of claim 3, and Hashimoto ‘897 further teaches wherein the threshold is based on the first time period (0065, vehicle recognition within a time period).
The combination of Hashimoto ‘935 and Hashimoto ‘897 fails to teach, however, wherein the threshold is 90% of the first time period.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified the combination of Hashimoto ‘935, Kishi, and Hashimoto ‘897 to have a threshold of 90% of the first time period, as it would have been obvious to try any number of threshold values.
Claims 11 and 18 are similar in scope to claim 1, and are similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘935 in view of Kishi as applied to claims 1 and 8 above, and further in view of Hashimoto (US 20180046196 A1), hereafter Hashimoto ‘196.

Regarding claim 7, the combination of Hashimoto ‘935 and Kishi teaches the method of claim 1, but fails to teach wherein an average speed over the first time period of representative vehicles is not determined for a lane when fewer than the first quantity of representative vehicles can be identified for the lane.
Hashimoto ‘196 teaches wherein an average speed over the first time period of representative vehicles is not determined for a lane when fewer than the first quantity of representative vehicles can be identified for the lane (0056, when number of vehicles is below threshold, minimum value is output).
Hashimoto ‘935, Kishi, and Hashimoto ‘196 are analogous art because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the ignoring of surrounding vehicles of Hashimoto ‘196 in order to provide a means of determining if the lane adjacent is empty. The motivation to combine is to prevent the autonomous vehicle from trying to determine if it can change lanes if the lane is empty.
Claim 14 is similar in scope to claim 7 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider (US 20190213877 A1) teaches a control system for a motor vehicle, wherein a controller is configured to determine traffic information repeatedly, including determining whether the traffic in another lane is moving faster than in the lane currently traveled in.
	Shuster (US 20160363935 A1) teaches a system in which the vehicle uses Google data to track traffic speeds on a lane-by-lane basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./                Examiner, Art Unit 3664                                                                                        /JASON HOLLOWAY/                                                                                                                                                    Primary Examiner, Art Unit 3664